DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 11/13/2020 have been entered.  In the amendment, the specification has been amended.  Claims 1, 12, 16, 19, and 20 have been amended. 
The objections to the specification have been withdrawn, except as indicated below. 
The rejections of claims 16, 17, 19, and 20 under 35 U.S.C. § 112(a) have been withdrawn. 
New rejections of claims 16, 17, and 20 under 35 U.S.C. § 112(a) are set forth below. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 16-21, filed 11/13/2020, with respect to the rejections of claims 1-9, 12-15, and 18 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive.  The rejections of claims 1-9, 12-15, and 18 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0055], line 8: “184a-d” appears instead of “184a-184d”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites, in part, “determining whether the calculated slopes are within a threshold amount of one another as a factor used … .”  Although the specification briefly mentions in two locations “factors” (paragraph [0059], lines 1-3; paragraph [0086], line 3).  Nothing in the cited locations or their context indicates that calculated slope is used as a factor.  Accordingly, claim 20 as amended contains new matter and thus fails to satisfy the written description requirement. 

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 depends from claim 14; both claims recite method steps.  Claim 16 recites “determining that adjustments … are needed” if a certain determination is made.  Claim 17 depends from claim 16, and recites iterating the steps of claim 16 (thus including the steps of claim 14) “until the first plot line graphic and the second plot line graphic are aligned with one another”.  However, nothing in claims 14, 16, and 17 provides for any adjustment or other change in the rigging or measurements that would change the outcome upon iterating the steps.  Thus the “until” portion of claim 17 would never be satisfied, and the claimed method is not enabled. 

Allowable Subject Matter
Claims 1-15, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; and a processor in communication with each laser rangefinder of the first and second sets to (i) receive signals indicative of the distance measured by each laser rangefinder (ii) generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location, and (iii) determine whether the first plot line graphic and the second plot line graphic are aligned with one another. 
Independent claim 12 recites an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a mounting station to mount each laser rangefinder of the first and second sets thereto; and a processor in communication with each laser rangefinder of the first and second sets to (i) simultaneously trigger each of the laser rangefinders of the first and second sets to take a measurement of its distance to its respective target location, (ii) receive signals indicative of the distance measured by each laser rangefinder, (iii) generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location, and (iv) determine whether the first plot line graphic and the second plot line graphic are aligned with one another. 
Independent claim 14 recites a method for rigging the flight control of an aircraft, comprising: a first set of laser rangefinders measuring, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of the aircraft; a second set of laser rangefinders measuring, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a processor in communication with each laser rangefinder of the first and second sets receiving signals indicative of the distance measured by each laser rangefinder of the first and second sets; the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location; and the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another. 
The claimed limitations 
as recited in independent claim 1, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another 
as recited in independent claim 12, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another  
and 
as recited in independent claim 14, in particular, 
the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location 
and 
the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Marsh et al. (US 2010/0201972), teaches 
an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; and a processor in communication with each laser rangefinder of the first and second sets to (i) receive signals indicative of the distance measured by each laser rangefinder 
an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a mounting station to mount each laser rangefinder of the first and second sets thereto; and a processor in communication with each laser rangefinder of the first and second sets to (i) simultaneously trigger each of the laser rangefinders of the first and second sets to take a measurement of its distance to its respective target location, (ii) receive signals indicative of the distance measured by each laser rangefinder 
a method for rigging the flight control of an aircraft, comprising: a first set of laser rangefinders measuring, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of the aircraft; a second set of laser rangefinders measuring, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a processor in communication with each laser rangefinder of the first and second sets receiving signals indicative of the distance measured by each laser rangefinder of the first and second sets. 
Another prior art reference, Stahl et al. (US 9,216,829), teaches providing an appropriate marker or indication of alignment. 
Another prior art reference, Marsh et al. (EP 2944918) teaches simultaneous laser measurements (as well as sequential measurements). 
Another prior art reference, Rosique Gómez et al. (EP 3364148), teaches mounting a rigging tool for a laser rangefinder for aligning a control surface of an aircraft. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in independent claim 1, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another 
as recited in independent claim 12, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another  
and 
as recited in independent claim 14, in particular, 
the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location 
and 
the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645